LawrbNCE, Judge;
The above-enumerated appeals for a reap-praisement present the question of the proper dutiable value of certain hurricane lanterns.
The parties hereto have entered into a stipulation of fact whereby it has been agreed that, at the times of exportation of the involved articles, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Germany in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, packed in bulk at $6.30 per dozen, less inland freight and f. o. b. charges. It was further agreed that there was no higher foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), for such or similar merchandise at the times of exportation herein involved.
Upon the agreed statement of facts, I find and hold that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), is the proper basis for determination of the value of the merchandise before the court and that such value is $6.30 per dozen packed in bulk, less inland freight and f. o. b. charges.
Judgment will issue accordingly.